ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_ORD_01_NA_00_FR.txt.                               COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                           VIOLATIONS ALLÉGUÉES
                      DU TRAITÉ D’AMITIÉ, DE COMMERCE
                      ET DE DROITS CONSULAIRES DE 1955
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)


                             ORDONNANCE DU 3 FÉVRIER 2021




                                     2021
                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                              ALLEGED VIOLATIONS
                    OF THE 1955 TREATY OF AMITY, ECONOMIC
                       RELATIONS, AND CONSULAR RIGHTS
                       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                     OF AMERICA)


                               ORDER OF 3 FEBRUARY 2021




4 Ord_1216.indb 1                                                   22/03/22 16:01

                                              Mode officiel de citation :
                                Violations alléguées du traité d’amitié, de commerce
                    et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                                    d’Amérique), ordonnance du 3 février 2021,
                                              C.I.J. Recueil 2021, p. 68




                                                  Official citation:
                        Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
                           and Consular Rights (Islamic Republic of Iran v. United States
                                      of America), Order of 3 February 2021,
                                              I.C.J. Reports 2021, p. 68




                                                                                    1216
                                                                    No de vente
                 ISSN 0074-4441                                     Sales number:
                 ISBN 978-92-1-003877-5

                                     © 2022 CIJ/ICJ, Nations Unies/United Nations
                                         Tous droits réservés/All rights reserved

                                         Imprimé en France/Printed in France




00 Ord 1216 PT.indd 2                                                                             24/03/22 15:35

                                                      3 FÉVRIER 2021

                                                      ORDONNANCE




                             VIOLATIONS ALLÉGUÉES
                        DU TRAITÉ D’AMITIÉ, DE COMMERCE
                        ET DE DROITS CONSULAIRES DE 1955
                    (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                   D’AMÉRIQUE)




                               ALLEGED VIOLATIONS
                     OF THE 1955 TREATY OF AMITY, ECONOMIC
                        RELATIONS, AND CONSULAR RIGHTS
                    (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                  OF AMERICA)




                                                     3 FEBRUARY 2021

                                                         ORDER




4 Ord_1216.indb 3                                                      22/03/22 16:01

                    68



                                   COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2021
        2021
      3 février
     Rôle général                                  3 février 2021
       no 175

                               VIOLATIONS ALLÉGUÉES
                          DU TRAITÉ D’AMITIÉ, DE COMMERCE
                          ET DE DROITS CONSULAIRES DE 1955
                            (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS‑UNIS
                                           D’AMÉRIQUE)



                                                 ORDONNANCE



                    Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
                                Abraham, Bennouna, Mme Sebutinde, MM. Bhandari,
                                Robinson, Gevorgian, Salam, Iwasawa, juges ; MM. Brower,
                                Momtaz, juges ad hoc ; M. Gautier, greffier.


                        La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et le paragraphe 5 de l’article 79ter
                    de son Règlement,
                      Vu la requête déposée au Greffe de la Cour le 16 juillet 2018, par
                    laquelle la République islamique d’Iran (ci‑après l’« Iran ») a introduit
                    une instance contre les Etats‑Unis d’Amérique (ci‑après les « Etats‑Unis »)
                    au sujet d’un différend concernant de prétendues violations par les
                    Etats‑Unis du traité d’amitié, de commerce et de droits consulaires signé
                    par les deux Etats à Téhéran le 15 août 1955 et entré en vigueur le 16 juin
                    1957 (ci‑après le « traité d’amitié »),

                      Vu l’ordonnance du 10 octobre 2018, par laquelle la Cour a fixé au
                    10 avril 2019 et au 10 octobre 2019, respectivement, les dates d’expiration

                    4




4 Ord_1216.indb 4                                                                                  22/03/22 16:01

                    69 	         traité d’amitié de 1955 (ordonnance 3 II 21)

                    du délai pour le dépôt du mémoire de l’Iran et du contre‑mémoire des
                    Etats‑Unis,
                      Vu l’ordonnance du 8 avril 2019, par laquelle le président de la Cour a
                    reporté au 24 mai 2019 et au 10 janvier 2020, respectivement, les dates
                    d’expiration des délais pour le dépôt du mémoire de l’Iran et du contre-­
                    mémoire des Etats-Unis,
                      Vu le mémoire de l’Iran déposé dans le délai ainsi prorogé,

                      Vu les exceptions préliminaires soulevées par le Gouvernement des
                    Etats‑Unis le 23 août 2019 ;
                      Considérant que le dépôt des exceptions préliminaires des Etats‑Unis a
                    eu pour effet, en vertu des dispositions du paragraphe 5 de l’article 79 du
                    Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, de sus-
                    pendre la procédure sur le fond ;
                      Considérant que la Cour, par son arrêt en date du 3 février 2021, a
                    déclaré qu’elle avait compétence, en vertu du paragraphe 2 de l’article XXI
                    du traité d’amitié, pour connaître de la requête déposée par l’Iran le
                    16 juillet 2018, et que ladite requête était recevable,
                      Fixe au 20 septembre 2021 la date d’expiration du délai pour le dépôt
                    du contre‑mémoire des Etats‑Unis d’Amérique ;
                      Réserve la suite de la procédure.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le trois février deux mille vingt et un, en trois exem-
                    plaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République isla-
                    mique d’Iran et au Gouvernement des Etats‑Unis d’Amérique.


                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                               (Signé) Philippe Gautier.




                    5




4 Ord_1216.indb 6                                                                                    22/03/22 16:01

